          Case 3:20-cv-00201-RCJ-WGC Document 8 Filed 05/14/20 Page 1 of 3




 1   AARON D. FORD
       Attorney General
 2   KEVIN A. PICK
      Senior Deputy Attorney General
 3    Nevada Bar No. 11683_
     CAMERON P. VANDENBERG
 4    Chief Deputy Attorney General
      Nevada Bar No. 4356
 5   Nevada Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, NV 89511
     (775) 687-2129 (phone)
 7   (775) 688-1822 (fax)
     Email: kpick@ag.nv.gov
 8            cvandenberg@ag.nv.gov
     Attorneys for Defendants, State of Nevada
 9   ex rel. its Department of Corrections

10
                             UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF NEVADA
12
13   MARDELLE PETERSEN,                              Case No. 3:20-cv-00201-RCJ-WGC
14            Plaintiff,                                      STIPULATION AND ORDER
                                                           EXTENDING TIME TO ANSWER OR
15   v.                                                       OTHERWISE RESPOND TO
                                                              PLAINTIFF’S COMPLAINT
16   THE STATE OF NEVADA, ex rel. its
     NEVADA DEPARTMENT OF                                         (SECOND REQUEST)
17   CORRECTIONS,
18            Defendant.
19
20
21           Defendant, State of Nevada ex rel. its Department of Corrections (“NDOC”), and
22   Plaintiff, Mardelle Petersen, by and through undersigned counsel, pursuant to LR IA 6-1 and LR
23   IA 6-2, hereby submit their Stipulation, Request, and Order Extending Time to Answer or
24   Otherwise Respond to Plaintiff’s Complaint. This is the second request for an extension of time
25   to file an answer or otherwise respond to Plaintiff’s Complaint.
26           Plaintiff, Mardelle Petersen, filed a Complaint (ECF No. 1) on April 2, 2020. Defendant
27   was served with the Complaint on April 6, 2020, and the Attorney General was served on April
28   8, 2020. The deadline for Defendant to answer or otherwise respond to the Complaint was April

                                                       1
        Case 3:20-cv-00201-RCJ-WGC Document 8 Filed 05/14/20 Page 2 of 3




 1   27, 2020. Defendant was granted an extension to and including Thursday, May 28, 2020, to file
 2   a responsive pleading (ECF No. 6).
 3          Despite this previous extension, the challenges presented by the current pandemic have
 4   hindered counsel’s ability to make contact with NDOC employees and obtain information for
 5   purposes of preparing NDOC’s responsive pleading. Furthermore, NDOC’s EEO Officer
 6   recently broke her ankle and is out of the office for three weeks, which has further hindered
 7   counsel’s ability to access information needed in preparing NDOC’s responsive pleading. These
 8   factors, along with limited staff availability at the Attorney General’s Office due to the
 9   pandemic, have made it necessary to request an additional extension of three weeks to prepare
10   Defendant’s response to the Complaint.
11          Upon agreement by and between the parties, through their respective counsel, the
12   undersigned counsel requests that this Court grant Defendants an additional three weeks
13   extension of time, up to and including, Thursday, June 18, 2020, to file an answer or motion in
14   response to Plaintiff’s Complaint.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
        Case 3:20-cv-00201-RCJ-WGC Document 8 Filed 05/14/20 Page 3 of 3




 1          By entering into this stipulation, neither party waives any rights they have under statute,
 2   law, or rule with respect to Plaintiff’s Complaint.
 3          DATED: May 13, 2020
 4
     AARON D. FORD
 5   Attorney General
 6   By: /s/ Kevin A. Pick                                     By: /s/ Mark Mausert, Esq.
 7       KEVIN A. PICK                                            MARK MAUSERT, ESQ.
         Senior Deputy Attorney General                           Nevada Bar No. 2398
 8       Nevada Bar No. 11683                                     729 Evans Avenue
         CAMERON P. VANDENBERG                                    Reno, NV 89512
 9
         Chief Deputy Attorney General                            (775) 786-5477 (phone)
10       Nevada Bar No. 4356                                      (775) 786-9658 (fax)
         Office of the Attorney General                           Email: mark@markmausertlaw.com
11       5420 Kietzke Lane, Suite 202                            Attorneys for Plaintiff Mardelle Petersen
12       Reno, NV 89511
         (775) 687-2129 (phone)
13       (775) 688-1822 (fax)
         Email: kpick@ag.nv.gov
14                cvandenberg@ag.nv.gov
15       Attorneys for Defendant, State of Nevada
         ex rel. its Department of Corrections
16
17                                         ORDER
18                                         IT IS SO ORDERED.
19
20
                                           UNITED STATES MAGISTRATE JUDGE
21
22
                                           Dated: May 14                     , 2020.
23
24
25
26
27
28

                                                           3
